--------------------------------------------------------------------------------

Exhibit 10.3
 
CONFIDENTIAL TREATMENT REQUESTED – CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION. THE OMITTED
PORTIONS HAVE BEEN REPLACED WITH "[***].


CHANGE MANAGEMENT FORM 13 to STATEMENT OF WORK 3



 
Statements of Work (“SOWs”):
Support.com, Inc., XH Remote Support (“SOW 3”) dated March 21, 2014
 
PCR No.:
 
Originator:  Joy Park
 
Date: 02/10/2017
 
Department: NCO
 
Phone #: [***]
 
Title: Vice President
 
Locations Impacted:  Work at Home
 
Requested Implementation Date: 03/22/2017
 
Estimated Hours: (LOE)
 
☐Billable         ☐Non-Billable
 
Billing Rate/Hour: See SOW
 
Fixed Fee Cost (if applicable) N/A
 
Type of Change: Comcast and Vendor agree to modify the Service Level Targets as
set forth below.  Unless specifically provided in this Change Management Form,
all other terms of SOW 3 remain unchanged.
 
Scope of Change:
 
☒Minor (Anything within current contract)
 
☐Major (may require contract amendment)
MUST BE REVIEWED BY Business and/or P&L Owner




 
Area(s) of Change
 
☐ Accounting/Payroll
 
☐ Network
 
☐ Data Processing
 
☐ Resource Planning
 
☐ General Facilities
 
☐ Quality Assurance
 
☐ Human Resources
 
☐ Telecom
 
☐ IT/BI
 
☐ Training
 
☐ Operations
 
☐ Recruiting
 
☐ Miscellaneous (Please describe below)
     
☒ Other: Service Level Targets



The parties, for good and valuable consideration, the receipt of which is hereby
acknowledged, agree to amend SOW 3 as follows:



1.
Exhibit A of SOW 3 is deleted in its entirety and is replaced with Exhibit A
attached to this CMF.

 
Comcast Authorization

Comcast Representative’s Signature /s/Joy Park




Print Name  Joy Park Date 2/24/2017



Vendor Authorization

Vendor Representative’s Signature /s/Rick Bloom

 

Print Name  Rick Bloom Date 2/24/2017

 
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 

--------------------------------------------------------------------------------

EXHIBIT A
Service Level Targets for XH Remote Support



a.
Line Adherence: Vendor is required to meet a minimum staffing target of [***]
for each [***] interval.  The fiscal month target will be considered met if a
minimum of [***] of the total [***] intervals meet the [***] interval
requirement.  The intervals start on [***] adjusted for Comcast requested
additional training.

 
The below bonus applies on a fiscal calendar month, which is measured by [***]
in a fiscal month:


Actual Line Adherence
Bonus Rate
[***]
[***]




b.
ITG Utilization:  An Interactive Troubleshooting Guide (“ITG”) is defined as
Comcast’s internal troubleshooting guides used by an agent to provide customer
service support to Comcast customers.  ITG Utilization is defined as the total
number of Completed ITGs divided by the total number of repair calls handled.  A
Completed ITG is an ITG that was opened correctly, followed as directed and
closed by selecting the “Complete ITG” button where a corresponding customer
reported (“CR”) ticket number was provided per Comcast guidelines.   Only one
(1) ITG completed during each individual interaction between an agent and a
customer will be counted as a Completed ITG.

 
The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




b.
VOC: Vendor shall meet the Service Level Target for Voice of Customer (“VOC”). 
VOC is measured by the Comcast customer’s scoring related to their satisfaction
with the last CSR that the customer interacted with on the phone.  A third party
survey agent conducts the automated survey after the last interaction and the
customer’s rating of satisfaction with that CSR is scored and reported out to
Vendor and CSR.

 
The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




c.
FCR:  Vendor shall meet the Service Level Target for First Call Resolution
(“FCR”).  FCR is measured as the total number of Unique Customers who do not
call back to the same queue initially called within [***] including [***] into
that queue not to include abandoned calls within [***].  Unique Customers are
defined as the [***] from the same phone number.



The Bonus for achievement of the Service Level Target is:


Service Level Target
Bonus Rate
[***]
[***]




d.
COR:  Vendor shall meet the Service Level Target for Cancel on Review ("COR”). 
COR rate is measured as the total XH truck rolls canceled on review divided by
total XH truck rolls scheduled.   A truck roll canceled on review is defined as
a truck roll reviewed, resolved, and canceled by a Comcast third party vendor.



The Bonus for achievement of the Service Level Target is:
 
Service Level Target
Bonus Rate
[***]
[***]




e.
Adjusted Bonus Percentages.  In the event that Comcast elects to waive a Service
Level Target for any fiscal calendar month, Comcast shall notify Vendor of such
decision as soon as reasonably practical.  Such notice shall include the
adjusted Bonus payout percentages for the remaining metric(s) based on an equal
distribution of the Bonus that corresponded to the waived Service Level Target
to the remaining Service Level Targets.




f.
AHT Target Credit.  The AHT Target will be determined by Comcast based on the
external AHT for the same call type as calculated based on the then current
fiscal month vendor AHT average for all third party outsourced agents handling
that call type. New hire CSRs AHT will be excluded from the AHT calculation for
the [***] of employment, except for CSRs hired as attrition replacements. If
Vendor’s actual AHT for a fiscal month does not exceed the AHT Target by [***],
then no credit shall be due to Comcast.  For Services managed by Comcast
divisional teams, AHT will be measured by division by aggregate line of business
and compared to the Comcast division external AHT for the same call types.  AHT
shall not be effective until such time as the reporting is available to
Comcast.  If Vendor’s actual AHT for a fiscal month exceeds the AHT Target by
[***] then a credit shall be issued to Comcast. The calculation of the credit
shall be as set forth below:



[***]


*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***
 
 

--------------------------------------------------------------------------------